Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 1 of 28 Pageid#: 2487




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

   WILLIAM THORPE, ET AL.,                )
                                          )
                    Plaintiffs,           )     Case No. 2:20CV00007
                                          )
   v.                                     )     OPINION AND ORDER
                                          )
   VIRGINIA DEPARMENT OF                  )     By: James P. Jones
   CORRECTIONS, ET AL.,                   )     United States District Judge

                    Defendants.

        Alyson Cox Yates, Daniel Levin, Kristen J. McAhren, Maxwell J. Kalmann,
  and Timothy L. Wilson, Jr., WHITE & CASE LLP, Washington, D.C., and Vishal
  Agraharkar and Eden Heilman, AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF
  VIRGINIA, Richmond, Virginia, for Plaintiffs; Mark R. Herring, Attorney General of
  Virginia, Margaret Hoehl O’Shea, Assistant Attorney General, OFFICE OF THE
  ATTORNEY GENERAL, Richmond, Virginia, and Maya M. Eckstein and Trevor S. Cox,
  HUNTON ANDREWS KURTH LLP, Richmond, Virginia, for Defendants.

        The 12 plaintiffs in this putative class action are prisoners at two Virginia

  maximum security prisons who have been held in solitary confinement. The prisons

  operate a phased program — called the Step-Down Program — which purports to

  provide incentives to inmates in solitary confinement designed to lead to their

  eventual return to the general inmate population. The plaintiffs contend that the

  actual operation of the Step-Down Program violates their rights under federal law

  and is in breach of a prior litigation settlement. The defendants to this action, the

  Virginia Department of Corrections (VDOC) and VDOC officials, sued both in their

  individual and official capacities, filed motions to dismiss under Federal Rules of
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 2 of 28 Pageid#: 2488




  Civil Procedure 12(b)(1) and 12(b)(6). I referred these motions to the magistrate

  judge, who issued a Report and Recommendation (R. & R.) to which all parties have

  timely filed objections. After conducting a de novo review of the objections, I accept

  the R. & R. in part and reject it in part.

                                               I.

        If a party objects to a magistrate judge’s recommendation, I must “make a de

  novo determination of those portions of the report or specified proposed findings or

  recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). I “may

  accept, reject, or modify, in whole or in part, the findings or recommendations made

  by the magistrate judge.” Id.

        The defendants have asserted Eleventh Amendment immunity, which limits

  the subject-matter jurisdiction of federal courts and is thus properly raised as a

  motion to dismiss under Federal Rule of Civil Procedure 12(b)(1). Cunningham v.

  Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 649 (4th Cir. 2018). Dismissal

  under Rule 12(b)(1) is appropriate “if the material jurisdictional facts are not in

  dispute and the moving party is entitled to prevail as a matter of law.” Evans v. B.F.

  Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).1




        1
          Internal quotation marks, citations, and alterations have been omitted here and
  elsewhere in this opinion, unless specifically noted.
                                               -2-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 3 of 28 Pageid#: 2489




        Rule 12(b)(6) permits a defendant to move for dismissal of a complaint for

  failure to state a claim upon which relief can be granted. When deciding a motion

  to dismiss under this rule, the court must accept as true all well-pleaded allegations

  and draw all reasonable factual inferences in the plaintiff’s favor. Erickson v.

  Pardus, 551 U.S. 89, 94 (2007). “While a complaint attacked by a Rule 12(b)(6)

  motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation

  to provide the grounds of his entitlement to relief requires more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive dismissal,

  “a complaint must contain sufficient factual matter, accepted as true, to state a claim

  to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        The defendants have also asserted qualified immunity, which is considered as

  an affirmative defense at the motion to dismiss stage. Brockington v. Boykins, 637

  F.3d 503, 506 (4th Cir. 2011). Dismissal is appropriate if all necessary facts for

  meritorious claim of qualified immunity are clear from the face of the complaint. Id.

        In her 89-page R. & R., the magistrate judge thoroughly examined the

  plaintiffs’ claims made in their 98-page Complaint. The plaintiffs assert that the

  Step-Down Program is a failure and that in reality, prisoners in solitary confinement

  languish indefinitely without a meaningful opportunity to progress to general

  population. Their specific factual allegations focus on (1) the harsh conditions of


                                           -3-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 4 of 28 Pageid#: 2490




  solitary confinement and the psychological and physical harm caused to inmates by

  its long-term or indefinite nature; (2) the vague, arbitrary, and subjective criteria

  used to classify and progress inmates under the Step-Down Program; and (3) the

  inadequate periodic review of each inmate’s status.

            The causes of action asserted in the Complaint against VDOC and the

  individual defendants are (1) breach of contract arising out of a settlement agreement

  entered into by VDOC in 1985 to resolve the case of Brown v. Landon, a class action

  in the United States District Court for the Eastern District of Virginia (Count I);

  violation of the inmates’ liberty interest in avoiding long-term solitary confinement

  without meaningful periodic review, as guaranteed by procedural due process,

  (Count II); violation of the inmates’ right to equal protection under the law by the

  use of vague, arbitrary, and subjective criteria (Count III); violation of the Eight and

  Fourteenth Amendments by deliberately inflecting unnecessary and wanton pain on

  the inmates subjected to long-term solitary confinement (Count V);2 violation of the

  Americans with Disabilities Act of 1990 (“ADA”) by holding inmates in solitary

  confinement who have mental disabilities without proper services (Count VI); and

  violation of Section 504 of the Rehabilitation Act of 1973 (“RA”) by failing to

  reasonably accommodate those plaintiffs and class members with mental health

  disabilities (Count VII).


        2
             There is no Count IV.
                                            -4-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 5 of 28 Pageid#: 2491




                                           II.

               A. Count I: Breach of Court-Ordered Settlement Agreement.

        The Complaint alleges the breach of a 1985 settlement agreement

  (Agreement) in Brown v. Landon, Case No. 81-0853-R (E.D. Va.), where the

  plaintiff Thorpe was a member of a class of inmates at another Virginia prison who

  sued VDOC over a nearly identical program of solitary confinement, the Phase

  Program. In the Agreement, VDOC promised to discontinue the Phase Program and

  keep that unit of its prison system abolished. The Complaint alleges that VDOC

  breached the Agreement when in August 2012 it implemented a substantially similar

  program at the Red Onion and Wallens Ridge prisons under a new name — the Step-

  Down Program.

        The magistrate judge concluded that the Agreement, signed by a VDOC

  official and two Commonwealth’s attorneys, waived sovereign immunity in that it

  “request[ed] that the Court retain jurisdiction . . . to enforce compliance with this

  agreement.” Compl. Ex. 2, Settlement Agreement 16, ECF No. 1-5. However, the

  magistrate judge found that the plaintiffs’ breach of contract claim was barred by

  Virginia’s five-year statute of limitations for contract claims, because the right of




                                          -5-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 6 of 28 Pageid#: 2492




  action accrued in August 2012 at the time of the alleged breach and expired five

  years later in August 2017 — roughly two years before this lawsuit was filed.3

        The plaintiffs object to this finding, arguing that under Virginia’s intermittent

  breach doctrine, new rights of action arose when VDOC re-breached the Agreement

  in August 2015, September 2017, and February 2018 by issuing revised versions of

  the Step-Down Program. The plaintiffs contend the claim is timely because it was

  filed within five years of those successive breaches.

        The defendants also argue that the magistrate judge erred in concluding that

  Virginia waived its sovereign immunity and in finding the 1985 Agreement

  enforceable after the consent decree resolving that litigation was vacated in 1997.

  Because the Eleventh Amendment bars this consideration of this claim against

  VDOC and the individual defendants, I will sustain the defendants’ objection and

  overrule the plaintiffs’ objection.

        The Eleventh Amendment, as construed, provides that the judicial power of

  federal courts does not extend to lawsuits against a state by citizens of that state.

  Hans v. Louisiana, 134 U.S. 1 (1890). This limit on federal courts’ subject-matter

  jurisdiction precludes such lawsuits in federal court against state officials and against

  state instrumentalities whose money judgments would be paid out of the state



        3
           This case was initially filed in the Eastern District of Virginia on May 6, 2019,
  and transferred to this Court on April 21, 2020.
                                             -6-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 7 of 28 Pageid#: 2493




  treasury. Bland v. Roberts, 730 F.3d 368, 389–90 (4th Cir. 2013).4 However, a state

  cannot assert sovereign immunity in areas where Congress has validly abrogated that

  immunity or where the state has waived it. Passaro v. Virginia, 935 F.3d 243, 247

  (4th Cir. 2019).

        A state must make a “clear declaration” that it is waiving its sovereign

  immunity. Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527

  U.S. 666, 676 (1999). Whether an agent of the state may execute a valid waiver of

  sovereign immunity depends on “their power under state law to do so.” Ford Motor

  Co. v. Dep’t of Treasury of Ind., 323 U.S. 459, 467 (1945). Virginia’s legislature

  has given the “Commonwealth’s general consent to be subjected to suit in its own

  courts” upon “valid contracts entered into by duly authorized agents of the

  government.” Wiecking v. Allied Med. Supply Corp., 391 S.E.2d 258, 260–61

  (1990); Va. Code Ann. § 8.01-192. But any “waiver of the Government’s sovereign

  immunity will be strictly construed, in terms of its scope, in favor of the sovereign.”

  Lane v. Pena, 518 U.S. 187, 192 (1996).

        But “consent to suit in state courts does not constitute consent to be sued in

  a federal court.” Scott v. Bd. of Supervisors of La. State Univ. & Agric. & Mech.


        4
            The plaintiffs have not challenged the conclusion reached by many courts that
  VDOC is an arm of the state, and that the entity and its employees sued in their official
  capacities are entitled to Eleventh Amendment immunity. See, e.g., McCoy v. Chesapeake
  Corr. Ctr., 788 F. Supp. 890, 893 (E.D. Va. 1992).

                                            -7-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 8 of 28 Pageid#: 2494




  Coll., 336 F.2d 557, 558 (5th Cir. 1964); Elim Romanian Pentecostal Church v.

  Pritzker, 962 F.3d 341, 345 (7th Cir. 2020) (“Consent to be sued in state court does

  not imply consent to be sued in federal court, however; that takes a “clear

  declaration.”).

         Because Virginia has made no clear declaration that it consents to contract

  suits in federal court, nor that it authorized the signatories to execute such a waiver,

  I find that the Agreement did not waive Virginia’s sovereign immunity to suit in

  federal court. Therefore, the Eleventh Amendment deprives this court of jurisdiction

  over the claims against VDOC and the individual defendants in their official

  capacities.

         Nor can this claim proceed against the individual defendants on other grounds.

  Although the Eleventh Amendment does not preclude suits against state officials in

  their official capacities for prospective injunctive relief for ongoing violations of

  federal law, Ex Parte Young, 209 U.S. 123 (1908), this claim does not allege as

  much. It alleges a breach of contract under Virginia law, not federal law. Even

  construing the consent decree as federal law, it was vacated in 1997 and could not

  have been violated in 2012 as the plaintiffs’ claim alleges.5


         5
            Although the plaintiffs purport to also bring this claim against the VDOC officials
  in their individual capacities, “[t]he mere incantation” of that term is not enough to make
  it so. Adams v. Ferguson, 884 F.3d 219, 225 (4th Cir. 2018). Here, none of the VDOC
  officials personally signed the Agreement or were named as parties in that lawsuit. They
  are allegedly bound only as “agents, employees and successors in office” to the original
                                              -8-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 9 of 28 Pageid#: 2495




           Without subject-matter jurisdiction, I am unable to consider plaintiffs’

  objection or review the magistrate judge’s findings with respect to it. Count I of the

  Complaint will be dismissed without prejudice.

                      B. Count II: Violation of the Due Process Clause.

           The Complaint alleges that VDOC deprived plaintiffs of their liberty interest

  in avoiding indefinite solitary confinement by using vague and subjective criteria to

  assign inmates to the Intensive Management (“IM”) or Special Management (“SM”)

  pathway, using arbitrary and unscientifically supported criteria to evaluate inmates’

  progression to general population, and denying them meaningful and periodic

  administrative review of their progression. It further claims that these policies have

  no valid penological purpose.

           The magistrate judge found that the plaintiffs plausibly alleged a due process

  claim.     The defendants objected, arguing that VDOC’s administrative review

  procedures are constitutionally sufficient. For the reasons stated below, I will

  overrule the defendants’ objection and adopt this aspect of the R. & R.

           To state a due process claim in this context, a plaintiff must first identify a

  “protectable liberty interest in avoiding security detention” that “arises from state



  parties. Mem. Opp’n Mot. Dismiss 29, ECF No. 26. “In an official-capacity action in
  federal court, death or replacement of the named official will result in automatic
  substitution of the official’s successor in office.” Kentucky. v. Graham, 473 U.S. 159, 166
  n.11 (1985). This claim is, in substance, one against the VDOC officials in their official
  capacities — one which the Eleventh Amendment bars.
                                             -9-
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 10 of 28 Pageid#: 2496




   policies or regulations.” Incumaa v. Stirling, 791 F.3d 526, 527 (4th Cir. 2015).

   Next, he must plausibly allege his conditions of confinement impose an “atypical

   and significant hardship . . . in relation to the ordinary incidents of prison life.” Smith

   v. Collins, 964 F.3d 266, 275 (4th Cir. 2020). Lastly, the plaintiff must aver that the

   state has failed to provide “minimally adequate process to protect that liberty

   interest” in avoiding security-detention. Id. at 274.

         The Complaint has plausibly alleged that the Step-Down program creates a

   liberty interest in avoiding long-term solitary confinement, because the Program’s

   stated goal is for inmates to step-down from Level S to lower security levels in the

   general population, and the program requires a review of inmates’ progression on

   the path to general population every 30 days.

         The conditions of confinement alleged in the Complaint are plausibly harsh

   and atypical under the Supreme Court’s three-factor test. Wilkinson v. Austin, 545

   U.S. 209 (2005). The magnitude of the restrictions on the plaintiffs are “severe in

   comparison” to the conditions of general population as the plaintiffs are deprived of

   meaningful human contact for 22 hours a day, endure daily cavity searches, and lack

   most enriching and educational programming. Smith, 964 F.3d at 269. The plaintiffs

   suffer adverse “collateral consequences” on their sentences because they do not earn

   good-time credit as their counterparts in general population do.             Id.   Lastly,

   plaintiffs’ “duration” in solitary confinement — as many as eight years on the IM


                                             - 10 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 11 of 28 Pageid#: 2497




   pathway — “is significant enough” to reasonably infer that the plaintiffs are at risk

   of indefinite detention. Id. at 269; see Incumaa, 791 F.3d at 531.

         The defendants argue that while similar allegations may have been sufficient

   to establish harsh and atypical conditions for the as-applied challenge in Smith, they

   are not sufficiently broad to mount a facial challenge to the Step-Down Program

   here because the plaintiffs have not shown that all inmates share these experiences.

   This argument is unavailing for several reasons. First, the plaintiffs have not claimed

   to be mounting a facial challenge. Second, the Supreme Court’s Wilkinson factors

   which the Fourth Circuit applied in Smith do not require a heightened pleading

   standard to levy a facial challenge to the harshness and atypicality of prison

   conditions. In any event, the plaintiffs’ allegations would be appropriate for a facial

   challenge because they allow for the reasonable inference that every inmate in the

   Step-Down Program endures severe restrictions, adverse collateral consequences,

   and prolonged durations of confinement because of the mandatory time periods for

   each phase.

         The plaintiffs have plausibly alleged that VDOC’s administrative review

   procedures are constitutionally inadequate to protect their interest in avoiding long-

   term solitary confinement. The Complaint contains sufficient factual matter to

   suggest that the criteria for an inmate’s advancement are not supported by science

   and unrelated to a penological purpose. The Complaint adequately alleges that the


                                            - 11 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 12 of 28 Pageid#: 2498




   reviews are likewise flawed insofar as they rely on these unreliable criteria, and the

   hearings do not provide adequate notice, substantive rationales, or an opportunity to

   contest the evaluations. These allegations, taken as true, lead to the reasonable

   inference that the Step-Down Program procedures do not afford the minimum

   standard of due process because they fail to give inmates meaningful review of their

   placement, and deprive them of their liberty interest to progress out of solitary

   confinement. Incumaa, 791 F.3d at 533-34 (holding that prison’s single-layered

   system of review for solitary confinement inmates that provided non-substantive

   rationales for decisions and no appeals process could reasonably violate due

   process.). Defendants’ assertion that VDOC’s procedures afford constitutionally

   minimum due process is of no avail at this procedural stage where I must only

   consider the factual allegations in the Complaint in a light most favorable to the

   plaintiffs.

                   C. Count III: Violation of the Equal Protection Clause.

          The Complaint alleges that VDOC violates the plaintiffs’ rights to equal

   protection by arbitrarily assigning prisoners with similar criminal and disciplinary

   records to different pathways by using malleable jargon and arbitrary criteria such

   as being “routinely” versus “repeatedly” disruptive, and whether they have

   demonstrated the intent to kill. The plaintiffs have also alleged an equal protection

   violation on behalf of a mentally disabled sub-class. The Complaint alleges that


                                           - 12 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 13 of 28 Pageid#: 2499




   defendants discriminate against mentally disabled inmates by using behavioral and

   educational programming criteria for advancement that those inmates’ illnesses

   prevent them from satisfying, and in turn substantially burdens their progression

   back to general population.

         The magistrate judge concluded that the allegations in the Complaint

   plausibly alleged the elements of an equal protection violation with respect to the

   main class and the mentally disabled sub-class.             The defendants objected,

   specifically arguing that the Complaint failed to allege that the plaintiffs are similarly

   situated, among other essential elements of an equal protection claim. For the

   reasons stated below, I will sustain the defendants’ objection and reject this section

   of the R. & R.

         The Equal Protection Clause of the Fourteenth Amendment provides that

   “[n]o State shall . . . deny to any person within its jurisdiction the equal protection

   of the laws.”    U.S. Const. amend. XIV, § 1.           This provsvsion prohibits the

   government from treating “differently persons who are in all relevant respects alike.”

   Nordlinger v. Hahn, 505 U.S. 1, 10 (1992). Thus, an essential element of an equal

   protection claim is that “a plaintiff must first demonstrate that he has been treated

   differently from others with whom he is similarly situated.” Morrison v. Garraghty,

   239 F.3d 648, 654 (4th Cir. 2001).




                                             - 13 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 14 of 28 Pageid#: 2500




         The Complaint does not plausibly allege that inmates assigned to the IM and

   SM pathways are similarly situated. According to the Complaint and attached

   policies, IM and SM prisoners are in fact different. The Step-Down Operating

   Procedure states plainly that IM prisoners are “differentiated from other offender

   groups by behavior that would include the intent to commit extreme/deadly violence,

   while other offender groups might have been in fights but lack the desire or intent to

   seriously injure or kill.” Compl. Ex. 8, Restrictive Hous. Reduction Step-Down

   Operations Strategy 27. It follows that IM prisoners have a more restrictive pathway

   because “this group is seen as posing the greatest threat to corrections staff and other

   offenders in that they have proven the capability and willingness to commit deadly

   violence.” Id. Since IM and SM prisoners are not the same there can be no equal

   protection action for the defendants’ alleged different treatment of these groups.

         The same pleading failure is fatal to the plaintiffs’ equal protection claim for

   the mentally disabled sub-class.       The Complaint alleges that the defendants

   intentionally discriminated against mentally disabled inmates by selecting and

   applying criteria that substantially burdened their progression to general population.

   In essence, the Complaint alleges that the sub-class was different because of their

   mental disabilities and was given the same treatment: being subjected to the same

   criteria as other inmates. Those allegations track a failure to accommodate theory

   but do not state an equal protection claim. See Bd. of Trs. of Univ. of Ala. v. Garrett,


                                            - 14 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 15 of 28 Pageid#: 2501




   531 U.S. 356, 368 (2001) (affirming that an equal protection claim for failure to

   accommodate disabled plaintiffs could not proceed as a matter of law because

   “States are not required by the Fourteenth Amendment to make special

   accommodations for the disabled . . . If special accommodations for the disabled are

   to be required, they have to come from positive law and not through the Equal

   Protection Clause”). Because the Complaint has failed to allege these essential

   elements of an equal protection claim, Count III of the Complaint will be dismissed.

             D. Count V: Violation of the Eighth and Fourteenth Amendments.

         The Complaint alleges that the Step-Down Program violates the cruel and

   unusual punishment clause of the Eighth Amendment in two ways. First, the

   Program deprives prisoners of basic human needs such as meaningful social contact,

   environmental stimuli, adequate sleep and exercise, mental health, and physical

   health. These long-term deprivations, according to the plaintiffs, cause serious

   psychological and physical harms or a substantial risk of the same. The Complaint

   further alleges that defendants implemented this policy despite either knowing about

   these risks through scientific literature, or in spite of the obviousness of the risks due

   to the duration of the confinement, threatened investigations, and Fourth Circuit

   decisions regarding similar conditions. Along with their deprivation theory, the

   plaintiffs alternatively allege an infliction theory. Specifically, the Complaint avers




                                             - 15 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 16 of 28 Pageid#: 2502




   that the Step-Down Program inflicts upon plaintiffs unnecessary and wonton pain

   that shocks the conscience without a penological justification.

         The magistrate judge concluded that the Complaint stated an Eighth

   Amendment claim. She found that the Complaint adequately alleged the objective

   prong of an Eighth Amendment claim by asserting that the defendants deprived

   plaintiffs of a basic human need in long-term solitary confinement. Moreover, the

   plaintiffs plausibly alleged the subjective prong by claiming that the risk of

   prolonged detention in these conditions was obvious from the medical and scientific

   literature and the Fourth Circuit’s decision in Porter v. Clarke, 923 F.3d 348, 361

   (4th Cir. 2019).

         The defendants objected, arguing that the magistrate judge erred in concluding

   that plaintiffs stated an Eighth Amendment claim, and specifically committed error

   in finding adequate factual allegations to plausibly allege the subjective element.

   For the reasons below, I will overrule the defendants’ objection and adopt this

   section of the Report and Recommendation.

         The Eighth Amendment prohibits prisons from imposing conditions of

   confinement that constitute “cruel and unusual punishments.” U.S. Const. amend.

   VIII. “[A]n Eighth Amendment conditions of confinement claim has (1) objective

   and (2) subjective components.” Porter, 923 F.3d at 355. “To satisfy the objective

   prong, a plaintiff inmate must demonstrate that the deprivation alleged [was],


                                           - 16 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 17 of 28 Pageid#: 2503




   objectively, sufficiently serious.” Id. In other words, a plaintiff must show this

   deprivation “pose[d] a serious or significant physical or emotional injury” or a

   “substantial risk” of the same. Id. “To satisfy the subjective prong in an Eighth

   Amendment case, a plaintiff challenging his conditions of confinement must

   demonstrate that prison officials acted with deliberate indifference.”         Id. at

   361. “To prove deliberate indifference, plaintiffs must show that the official kn[ew]

   of and disregard[ed] an excessive risk to inmate health or safety.” Id. This standard

   is “more than mere negligence, but less than acts or omissions [done] for the very

   purpose of causing harm or with knowledge that harm will result.” Id. A plaintiff

   may plausibly allege deliberate indifference by pointing to “circumstantial evidence

   that a risk was so obvious that it had to have been known.” Id. “Put differently, [a]n

   obvious risk of harm justifies an inference that a prison official subjectively

   disregarded a substantial risk of serious harm to the inmate.” Id.

         Alternatively, “[p]rison conditions are unconstitutional if they constitute an

   unnecessary and wanton infliction of pain and are totally without penological

   justification.” Id. at 362.

         The plaintiffs have plausibly alleged that their conditions of confinement pose

   a substantial risk of causing them serious physical and psychological injuries, or in

   fact have already caused the same. The Complaint cites scientific research which it

   claims demonstrates the myriad physical and psychological harms from long-term


                                           - 17 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 18 of 28 Pageid#: 2504




   solitary confinement. The Fourth Circuit has held that similar harms suffered in

   long-term solitary confinement “pose[] an objective risk of serious psychological

   and emotional harm to inmates, and therefore can violate the Eighth Amendment.”

   Porter, 923 F.3d at 357.

         The defendants have argued that Porter is inapposite. They do not contest

   that the conditions of prolonged solitary confinement and harms which the Porter

   plaintiffs suffered are like what the plaintiffs allege here. Rather, the defendants

   point out that the death row plaintiffs in Porter had no way of being removed from

   segregation; that program relied entirely on their out-of-prison conduct; and that

   prison officials in Porter did not raise an argument which VDOC asserts here,

   namely that a penological interest justifies any harms which segregated detention

   may cause.

         The defendants’ attempted distinctions make no meaningful difference at the

   motion to dismiss stage where I must only consider the plaintiffs’ well-pled

   allegations and construe them in a light most favorable to them. Like the death row

   inmates in Porter, here the plaintiffs have alleged that they have no meaningful

   avenue to return to general population. Furthermore, I cannot consider VDOC’s

   asserted interest at this procedural stage. Rather, I am required to take as true

   plaintiffs’ well-pled allegations that VDOC keeps inmates confined in Red Onion

   and Wallens Ridge for a pecuniary rather than penological purpose.


                                          - 18 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 19 of 28 Pageid#: 2505




         The plaintiffs have also plausibly alleged that VDOC was deliberately

   indifferent to the harms that they would endure from prolonged confinement in the

   Step-Down Program by pointing to numerous scientific studies that made the risk of

   harm “so obvious that it had to have been known” by VDOC. Porter, 923 F.3d at

   361 (holding “circumstantial evidence” in the form of “extensive scholarly literature

   describing and quantifying the adverse mental health effects of prolonged solitary

   confinement that has emerged in recent years,” allowed for the “inference that a

   prison official subjectively disregarded a substantial risk of serious harm to the

   inmate.”)

         There is little merit to the defendants’ argument that the scientific studies cited

   in the Complaint regarding the harms of long-term solitary confinement are

   inapplicable because they did not examine the precise conditions of the Step-Down

   Program. These studies examined prisoners who were kept under substantially

   similar conditions as what plaintiffs allege here: years of detention in steel, sound-

   proof cells for 23 hours a day, with virtually no human contact except for brief

   interactions with prison guards; they were similarly offered recreation in cages

   during inclement weather, and denied jobs and programming.6 The studies outlined



         6
           Craig Haney & Mona Lynch, Regulating Prisons of the Future: A Psychological
   Analysis of Supermax and Solitary Confinement, 23 N.Y.U. Rev. L. & Soc. Change 477,
   478, 495, 555 n.408 (1997).

                                            - 19 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 20 of 28 Pageid#: 2506




   shocking harms caused from conditions similar to those in the Step-Down Program.

   In one anecdotal report, an inmate stated, “As soon as I got in, I started cutting my

   wrists. I figured it was the only way to get out of here.”7 Although the conditions

   and harms detailed in these studies were not identical with what the plaintiffs allege

   here, they are sufficiently similar and numerous to have plausibly made the alleged

   dangers of the Step-Down Program obvious.

         Alternatively, the Complaint alleges that the defendants inflict wanton and

   unnecessary pain because they impose well-documented traumas in long-term

   solitary confinement, and then keep inmates who exhibit symptoms of that harm

   stagnant on their pathway. The plaintiffs allege that prisoners fail to meet the Step-

   Down Program’s requirements such as maintaining proper grooming, an orderly cell,

   impulse control, and completing programing due in part to the psychological injuries

   that they endure from their living conditions. The defendants then punish prisoners

   who cannot meet these goals by demoting them to the most restrictive privilege

   levels. In essence, defendants punish plaintiffs for harm that the defendants inflicted

   in the first instance. These allegations plausibly allege an Eighth Amendment claim.




         7
            Stuart Grassian, Psychopathological Effects of Solitary Confinement, 140 Am J.
   Psychiatry 1450, 1451 (1983), cited at Compl. ¶ 196, n.111, ECF No. 1.
                                            - 20 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 21 of 28 Pageid#: 2507




                             E. Defense of Qualified Immunity.

         The magistrate judge concluded that the individual defendants are not entitled

   to qualified immunity from money damages for the § 1983 claims against them in

   their individual capacities. With regard to the due process claim, the magistrate

   judge found that the plaintiffs alleged a violation of the right to “periodic review” of

   their detention status which was clearly established in 1983, Hewitt v. Helms, 459

   U.S. 460, 477 n.9 (1983), and later recognized in the solitary confinement context,

   Incumaa, 791 F.3d at 540. On the Eighth Amendment claim, the magistrate judge

   noted that a violation of “a prisoner’s rights to humane conditions of confinement

   and to avoid deprivations that were not motivated by any legitimate penological

   justifications were clearly established.” R. & R. 80, ECF No. 70.

         The defendants argue that the magistrate judge’s definitions of the asserted

   rights were too broad and not sufficiently tailored to apply to this context. For the

   reasons below, I will overrule this objection and adopt this portion of the R. & R.

         “Qualified immunity is an affirmative defense that shields government

   officials performing discretionary functions from personal-capacity liability for civil

   damages under § 1983, insofar as their conduct does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.”

   Smith, 964 F.3d at 281.       “To determine whether a complaint should survive

   a qualified-immunity based motion to dismiss, [courts] exercise sound discretion’ in


                                            - 21 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 22 of 28 Pageid#: 2508




   following the two-prong inquiry set forth by the Supreme Court.” Ray v. Roane, 948

   F.3d 222, 226 (4th Cir. 2020). Under the first prong, the court considers whether the

   facts alleged by the plaintiff establish that the defendants violated a constitutional

   right. Meyers v. Balt. Cnty., 713 F.3d 723, 731 (4th Cir. 2013). Under the second

   prong, the court determines “whether the right at issue was clearly established at the

   time of the [defendants’] conduct.” Id.

         The plaintiffs have met both elements to defeat any assertion of qualified

   immunity on the Eighth Amendment claim at the motion to dismiss stage. The

   Complaint has plausibly alleged an Eighth Amendment violation. Moreover, when

   this suit was filed in May 2019, caselaw had clearly established that the Eighth

   Amendment prohibited prison officials from depriving inmates of “the basic human

   need for meaningful social interaction and positive environmental stimulation,”

   without a legitimate penological interest and despite the well-documented attendant

   psychological and emotional harms. Porter, 923 F.3d at 368. Taking the plaintiffs’

   allegations as true, a reasonable person could also find that this right was sufficiently

   tailored to prohibit defendants’ conduct here.

         The defendants claim that they did not violate this right because they imposed

   the conditions of confinement under a legitimate penological purpose, namely for

   security reasons. But at the motion to dismiss stage, I am required to accept as true

   plaintiffs’ well-pled allegation that VDOC had no legitimate penological purpose. I


                                             - 22 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 23 of 28 Pageid#: 2509




   may properly consider the defendants’ asserted penological justification and any

   evidence in support at the summary judgment stage. At this juncture, plaintiffs have

   plausibly alleged the violation of a clearly established Eighth Amendment right.

         The plaintiffs have similarly made the requisite showing to deny defendants

   assertion of qualified immunity on the due process claim. They have plausibly

   alleged that the defendants violated their rights to procedural due process.

   Moreover, in May 2019, a reasonable person would have known that the Due

   Process Clause provided an inmate the right to a “meaningful review of whether he

   was fit for release to the general population” which must entail a “meaningful

   opportunity to understand and contest its reasons for holding him in solitary

   confinement.” Incumaa, 791 F.3d at 524, 532.

         Thus, plaintiffs have plausibly alleged the violation of two clearly established

   rights. That is enough at the motion to dismiss stage to deny the individual

   defendants’ claim of qualified immunity as to the remaining constitutional claims.

                    F. Counts VI and VII: Violations of ADA and RA.

         Lastly, the Complaint alleges that the defendants violated the ADA and the

   RA because they have intentionally selected criteria for return to general population

   that disproportionately prevent mentally ill inmates from satisfying them because of

   the nature and symptoms of their disabilities (e.g., schizophrenia, psychosis,

   hallucinations). It also claims that the defendants have violated the ADA and RA


                                           - 23 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 24 of 28 Pageid#: 2510




   by failing to grant reasonable accommodations to prisoners in the mentally disabled

   sub-class which would allow them to complete the criteria necessary for progression,

   and this denies them the benefit of the Step-Down Program, namely returning to

   general population.

         The magistrate judge recommended dismissal of the ADA and RA claims

   against the individual defendants because those statutes only permit suit against

   entities, and agencies of the government like VDOC. 42 U.S.C. § 12112(a); 29

   U.S.C. § 794(a-b). Although VDOC argued that the claim should wholly be

   dismissed because it was time-barred under Virginia’s applicable one-year statute of

   limitations, the magistrate judge disagreed, reasoning that the continuing violation

   doctrine restarted the clock each time VDOC discriminately applied the Step-Down

   criteria, and this claim was filed within a year of those more recent violations.

   VDOC argued this claim should alternatively be dismissed because the Complaint

   did not allege that the mentally disabled plaintiffs requested a reasonable

   accommodation. The magistrate judge rejected this argument because the need for

   accommodation would have been obvious. I agree with the magistrate judge and I

   will overrule the defendants’ objections and adopt this portion of the R. & R.

         Since the ADA and RA do not proscribe a time period to bring suit, this court

   applies the one-year statute of limitations under an analogous state law, Virginia’s

   Disabilities Act, to claims under the federal statutes. A Soc’y Without a Name v.


                                          - 24 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 25 of 28 Pageid#: 2511




   Virginia, 655 F.3d 342, 347 (4th Cir. 2011). The limitations period begins to run

   when the plaintiff knows or should have known of the alleged discriminatory

   decision. Id. at 347-48. “Ordinarily, a claim based upon allegedly discriminatory

   actions occurring outside of the applicable limitations period is time-barred.

   However, such actions may form the basis for a timely claim if they are part of a

   continuing violation,” where the “alleged incidents of discrimination . . . constitute

   a series of separate but related actions.” Demuren v. Old Dominion Univ., 33 F.

   Supp. 2d 469, 476 (E.D. Va. 1999). Thus, “[a] continuing violation is occasioned

   by continual unlawful acts, not continual ill effects from an original violation.” Nat’l

   Advert. Co. v. City of Raleigh, 947 F2d 1158, 1166 (4th Cir. 1991) (emphasis added).

   Furthermore, “[t]he challenged action must be repeated within the statute of

   limitations period.” Id. at 1167.

         Here, the Complaint plausibly alleges a continuing violation of the ADA and

   RA. The prison committee meets monthly to conduct internal reviews in which it

   applies criteria for pathway advancement that allegedly discriminates against

   mentally disabled inmates. Thus, an act of discrimination would have occurred in

   April 2019, within one year from when this claim was filed in May 2019. These

   allegedly discriminatory status reviews are acts of discrimination rather than effects.

   Therefore, the continuing violation doctrine applies to make these claims timely.




                                            - 25 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 26 of 28 Pageid#: 2512




         “To establish a violation of either [the ADA or RA], plaintiffs must prove (1)

   they have a disability; (2) they are otherwise qualified to receive the benefits of a

   public service, program, or activity; and (3) they were denied the benefits of such

   service, program, or activity, or otherwise discriminated against, on the basis of their

   disability.” Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018).8

   Claims under the ADA and RA may be pursued under three distinct grounds: “(1)

   intentional discrimination or disparate treatment; (2) disparate impact; and (3) failure

   to make reasonable accommodations.” A Helping Hand, LLC v. Balt. Cnty., 515

   F.3d 356, 362 (4th Cir. 2008).

         The defendants have argued that the ADA and RA claims must be dismissed

   because plaintiffs failed to allege that they requested an accommodation. Although

   some circuits have stated that to succeed on a reasonable accommodation claim the

   “plaintiff must show that the entity knew of the disability and its consequential

   limitations, either because the plaintiff requested an accommodation or because the

   nature of the limitation was open and obvious,” Cadena v. El Paso Cnty., 946 F.3d

   717, 724 (5th Cir. 2020). The Fourth Circuit has not so required. In any event,

   plaintiffs have plausibly alleged the claim under intentional discrimination and


         8
            The ADA’s Title II and the RA “differ only with respect to the third element,
   causation,” such that “[t]o succeed on a claim under the Rehabilitation Act, the plaintiff
   must establish he was excluded solely by reason of his disability” whereas “the ADA
   requires only that the disability was a motivating cause of the exclusion.” Wicomico
   Nursing Home v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018).
                                             - 26 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 27 of 28 Pageid#: 2513




   disparate impact theories. The absence of this allegation is not fatal to plaintiffs’

   claims under the ADA or RA. The defendants’ objection will be overruled.

                                           III.

         In summary, the plaintiffs’ breach of settlement claim (Count I) and equal

   protection claim (Count III) will be dismissed. The due process claim (Count II) and

   Eighth and Fourteenth Amendment claim against the individual defendants in their

   individual capacities (Count V), and the ADA claim (Count VI) and RA claim

   (Count VII) against VDOC and the individual defendants in their official capacities

   will survive.

         For the foregoing reasons, it is ORDERED as follows:

         1. Plaintiffs’ Objection to the Report and Recommendation, ECF No. 71, is

             DENIED;

         2. Defendants’ Objections to the Report and Recommendation, ECF No. 72,

             are SUSTAINED IN PART AND DENIED IN PART;

         3. The Report and Recommendation, ECF No. 70, is ACCEPTED IN PART

             AND REJECTED IN PART; and

         4. Defendants’ Motions to Dismiss, ECF Nos. 18, 21, are GRANTED IN

             PART AND DENIED IN PART. Count I of the Complaint is DISMISSED

             without prejudice. Count III is DISMISSED.




                                           - 27 -
Case 2:20-cv-00007-JPJ-PMS Document 101 Filed 06/15/21 Page 28 of 28 Pageid#: 2514




                                               ENTER: June 15, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                      - 28 -
